[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                      PETITION FOR WRIT OF MANDAMUS
JUDGMENT: WRIT DENIED.
 JOURNAL ENTRY AND OPINION
Relator, Michael Fuller, seeks a writ of mandamus in order to compel the respondent, Judge Carolyn B. Friedland, to issue findings of fact and conclusions of law with regard to petitions for postconviction relief that were filed in the underlying cases of State v. Fuller, Cuyahoga County Court of Common Pleas Case Nos. CR-276787 and CR-277973. The respondent has filed a motion for summary judgment, which we grant for the following reasons.
The underlying motions, as filed by the relator on March 30, 1999, represent successive petitions for postconviction relief. The respondent, however, possesses no clear legal duty to file findings of fact and conclusions of law with regard to successive petitions for postconviction relief. See State ex rel. White v.Goldsberry (1996), 76 Ohio St.3d 271; State ex rel. Luna v.McGimpsey (1996), 74 Ohio St.3d 485. Since the respondent possesses discretion to issue findings of fact and conclusions of law and the relator possesses an adequate remedy at law through a direct appeal, mandamus does not lie to compel the filing of findings of fact and conclusions of law. State ex rel. Jenningsv. Nurre (1995), 72 Ohio St.3d 596.
It must also be noted that the relator has failed to comply with Loc.App.R. 45(B)(1)(a), which mandates that a complaint in an original action "must be supported by an affidavit from the plaintiff or relator specifying the details of the claim". Failure to provide this court with a supporting affidavit warrants dismissal. State ex rel. Sherrills v. Court of CommonPleas (Dec. 1, 1995), Cuyahoga App. No. 69707, unreported.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE